In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________
                               NO. 09-21-00278-CR
                               NO. 09-21-00279-CR
                              ________________

                   KALEB JERREL MARSHALL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                   Trial Cause Nos. 16-25639 and 17-27612
________________________________________________________________________

                          MEMORANDUM OPINION

      In a single appellate issue, Appellant Kaleb Jerrell Marshall1 appeals the trial

court’s imposition of duplicate court costs in violation of Article 102.073(a) of the

Texas Code of Criminal Procedure. Tex. Code Crim. Proc. Ann. art. 102.073(a). The

State concedes that the trial court erred in charging Appellant court costs in both



      1
       The record reflects that Appellant is also known as Jerrel Chamar Marshall,
Kaleb Jerrel-Chemar Marshall, Jerrel Kaleb Marshall, and “Kay Jay.”
                                        1
cases, and requests us to reform the judgment accordingly. We therefore affirm the

judgment in trial cause number 17-27612, and we reform the trial court’s judgment

in trial cause number 16-25639, and affirm it as reformed.

                                   I. Background

      In the trial court, Appellant pleaded guilty to forgery and burglary of a

habitation and was placed on deferred adjudication for periods of five years and ten

years, respectively. When he violated multiple conditions of his probation, the State

filed motions to revoke. Appellant pleaded “true” to some of the allegations against

him, was found guilty, and sentenced to concurrent terms of incarceration. In each

case, the trial court assessed court costs of $373.

                              II. Standard of Review

      Court costs are not part of the guilt or sentence of a criminal defendant, nor

must they be proven at trial; rather, they are “a nonpunitive recoupment of the costs

of judicial resources expended in connection with the trial of the case.” See

Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011) (quoting Weir v.

State, 278 S.W.3d 364, 366–67 (Tex. Crim. App. 2009). As a result, we review the

assessment of court costs on appeal to determine whether there is a basis for the cost,

not to determine whether there was sufficient evidence offered at trial to prove each

cost, and traditional Jackson v. Virginia evidentiary-sufficiency principles do not




                                           2
apply. Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014) (citing

Jackson v. Virginia, 443 U.S. 307 (1979)).

                                   III. Analysis

      The State has acknowledged that the trial court convicted Appellant and

revoked his community supervision “in a single criminal action” for both the forgery

and the burglary cases. Tex. Code Crim. Proc. Ann. art. 102.073(a). For that reason,

Appellant may be charged court costs in conjunction with only one offense. Id.

Because the Code of Criminal Procedure directs us to assess court costs “using the

highest category of offense that is possible based on the defendant’s convictions[,]”

and because forgery is a state jail felony2 and burglary of a habitation is a second-

degree felony, 3 it is proper to impose those costs in trial court cause number 17-

27612, Appellant’s burglary case, and to delete them in trial court cause number 16-

25639, his forgery case. Tex. Code Crim. Proc. Ann. art. 102.073(b); See Carrier v.

State, No. 09-19-00128-CR, 2019 WL 6139166, at *1 (Tex. App.—Beaumont Nov.

20, 2019, no pet.) (mem. op., not designated for publication). We therefore sustain

Appellant’s sole point of error.




      2
          Tex. Penal Code Ann. § 32.21(d).
      3
          Tex. Penal Code Ann. § 30.02(c)(2).
                                         3
                                  IV. Conclusion

      We modify the trial court’s forgery judgment in cause number 16-25639 to

delete the imposition of court costs in the amount of $373, thus eliminating the costs

assessed in that case. We affirm the trial court’s judgment for burglary in cause

number 17-27612, and affirm the judgment in cause number 16-25639 as reformed.

      AFFIRMED AS REFORMED.


                                           ________________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on September 22, 2022
Opinion Delivered November 9, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          4